OPINION — AG — ** AUDIOLOGIST — LICENSED — HEARING AID ** AUDIOLOGIST LICENSED PURSUANT TO 59 Ohio St. 1601 [59-1601] ET SEQ., ARE EXEMPT FROM THE RULES AND REGULATIONS OF THE STATE BOARD OF HEALTH CONCERNING LICENSURE OF HEARING AID DEALERS AND FITTERS. AS A RESULT, A LICENSED AUDIOLOGIST MAY LAWFULLY SELL A HEARING AID IN THE STATE OF OKLAHOMA WITHOUT HOLDING A LICENSE ISSUED BY THE STATE BOARD OF HEALTH PURSUANT TO 63 Ohio St. 1-1750 [63-1-1750] (STATE DEPARTMENT OF HEALTH, LICENSING, REGULATIONS, REHABILITATIVE SERVICES) CITE: 25 Ohio St. 1 [25-1], 59 Ohio St. 1601 [59-1601], 59 Ohio St. 1603 [59-1603] [59-1603](8), 59 Ohio St. 1-1750 [59-1-1750] 59 Ohio St. 1-1750 [59-1-1750]) (M. DENISE GRAHAM)